UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1010



CHRISTINE SANDRA MCLENDON,

                                              Plaintiff - Appellant,

          versus

CATONSVILLE COMMUNITY COLLEGE; MAYOR AND CITY
COUNCIL OF BALTIMORE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-3854-JFM)


Submitted:   April 17, 1997                 Decided:   April 30, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Christine Sandra McLendon, Appellant Pro Se.         Virginia Wood
Barnhart, John Edward Beverungen, COUNTY ATTORNEY'S OFFICE, Towson,
Maryland; Joanne Evans-Anderson, BALTIMORE CITY DEPARTMENT OF LAW,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on November 6, 1996; Ap-

pellant's notice of appeal was filed on December 16, 1996. Appel-

lant's failure to note a timely appeal or obtain an extension of

the appeal period leaves this court without jurisdiction to con-

sider the merits of Appellant's appeal. We therefore dismiss the

appeal. We deny Appellant's motion demanding entry of default

judgment in her favor. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED



                                2